[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this case, the plaintiff seeks to recover costs for an expert witness. The following includes the costs requested:
    1. Mileage         $77.50 2. Parking           2.50 3. Meals             9.25 4. Travel          450.00 5. Preparation     400.00
TOTAL        $939.25
There appears to be a split of authority as to whether Connecticut General Statutes Section 52-260(f) permits recovery of preparation costs of an expert witness. Clearly, the statute does not address "preparation time." It refers in general terms to a "reasonable fee" for one who is summoned to give testimony.
This court follows those lines of cases which permit reasonable compensation for preparation time. Unfortunately, the plaintiff has failed to indicate the amount of time necessary for preparation. It appears to the court that $200 would be CT Page 6117 reasonable, absent any breakdown as to time spent in preparation for trial.
Travel time is also a reasonable expense since it takes the expert away from his arena of practice.
The court will not accept the other items listed as reasonable expenses.
Accordingly, $650.00 is allowed by the court.
Mihalakos, J.